Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
          Reasons of Allowance	

The Status of Claims:
Claims 1, 5-6, 14-22 are pending. 
Claims 1, 5-6, 14-22 are allowed. 
I. The following is an examiner's statement of reasons for allowance:
 
The rejection of Claims 1-2,4-9,11-12,14-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the cancelation and  modification of the claims.
The rejection of Claim(s) 1-2, 4, 12 under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Cushman et al (Journal of Natural Products (1991), 54(6), 1656-60) is withdrawn due to the cancelation and  modification of the claims.
The rejection of Claims 1-2, 4, 7,11-12,14-15, 19-22  under 35 U.S.C. 103 as being unpatentable over Cushman et al (Journal of Natural Products (1991), 54(6), 1656-60). and further in view of Jarrott et al (US 2009/0130051A1) is withdrawn due to the cancelation and  modification of the claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        7/17/2021